Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The previous rejections of the claims under 35 U.S.C. § 101 are withdrawn in view of Applicant’s amendment and remarks made in an amendment submitted 05/23/2022 and 06/03/2022. Additionally and/or alternatively, while educators have long adaptively provided students with content based on the students’ progress, there does not appear to be any human analog to the claimed invention method of distilling concepts from math problems and dynamically constructing and testing the creation of math problems from a collection of math concepts. More specifically, considering claim 1 as a whole under the 2019 Revised Guidance, since the claims now require “one or more databases storing a plurality of concept line items (CLIs), wherein each CLI is an expression of a mathematical concept, and a set of interrelationships between each pair of CLIs, wherein the plurality of CLIs includes a minimum of 549 CLIs”, it is the Examiner’s position that the computer based mechanism for “automatically distilling concepts from math problems and dynamically constructing and testing the creation of math problems from a collection of math concepts” including the steps “c) analyzing”, “d) extracting and compiling”, “e) generating”, “f) applying”,  “i) updating” and “iteratively one or more times, repeating steps (c)-(f) and (i) “within a dynamic diagnostic exam process” could not reasonably be performed alternatively in the human mind, or with the aid of pen and paper. It is apparent that having a human perform the above mentioned steps would defeat the purpose of automatically distilling concepts from math problems and dynamically constructing and testing the creation of math problems from a collection of math concepts as claimed. This is supported by the originally filed disclosure (at least Spec. ¶ 331) which notes that “[F]rom extraction of a single solution to a single problem of Pre-Algebra, analysts distilled about 730 unique concept line items… Storage of concept line items extracted from the Pre-Algebra problem calls for a node-edge incidence matrix with 7302 = 532,900 cells. By the time a student reaches Algebra 1, estimates suggest that support of her math skill set can require 50,000 or more concept line items; 50,0002 = 2,500,000,000. That is two billion five hundred million cells in a node-edge incidence matrix populated with data that store some numeric description of an attribute of the relationship between pairs of concept line items. Clearly, the system architecture 100 must include a processor 106, extensive database storage, and its analysis capabilities are essential to accomplishing the goals of the present disclosure”. Based on the indication that the above-mentioned claim steps could not reasonably be performed in the human mind, the Examiner concludes that the claims do not recite an abstract idea. Accordingly, the claims are patent eligible under 35 U.S.C. § 101 at Step 2A – Prong One of the Guidance.
	In view of the foregoing, claims 1-23 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715